Title: To Thomas Jefferson from John Heckewelder, 24 February 1800
From: Heckewelder, John
To: Jefferson, Thomas



Sir
Philada. Feby. 24th. 1800

Having had an Opportunity last June of seeing the Revd. David Zeisberger, Senior Missionary to the Dellaware Nation of Indians, who had resided among the same on Muskingum at the time when the Murder was committed on the family of Logan: I put the following Questions to him: 1,) Who he had understood, it was, that had committed the Murder on Logans family? & 2d,ly whether he had any knowledge of a Speech send to Lord Dunmore, by Logan in consequence of this affair &c. to which Mr. Zeisbergers Answer was: That he had from that time when this Murder was committed to the present day firmly believed the common report, (which he never had heard contradicted) vizt. That one, Cressop was the Author of the Massacree;—or that it was committed by his Orders—And that he had known Logan as a Boy—had frequently seen him from that time—and doubted not in the least that Logan had sent such a Speech to Lord Dunmore on this occasion, as he understood from me had been published—that expressions of that kind from Indians were familiar to him—& that Logan in particular was a Man of quick Comprehention, good Judgment & Talents—Mr Zeisberger has been a Missionary upwards of fifty Years—his Age about 80. Speaks both the Language of the Onondagoes & the Dellawares,—resides at presant on Muskingum with his Indian Congregation, & is beloved & respected by all who are acquainted with him.
I have the Honor to bee Your Most Obedt. & Humble. Servt

John Heckewelder

